DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: While describing Fig. 2 the specification mentions back surface scanner unit 2. Fig. 2 shows a back surface scanner unit 50 with associated modules not described in the specification as it relates to Fig. 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Fig. 1 920a.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any 

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an acquiring unit configured to”, “as assigning unit configured to”, and “a subsequent stage image processing unit configured to” in claim 1, “a storage unit configured to” in claim 2, “a front surface image processing unit configured to” and “a back surface image processing unit configured to” in claim 3, “a first image processing unit configured to” and “a second image processing unit configured to” in claim 4, “a first reading unit configured to” and “a second reading unit configured to” in claim 12, and “an image forming unit configured to” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaguchi (US 2011/0261425).
Regarding claims 1 and 14, Yamaguchi discloses an image processing method and an image processing apparatus comprising: 
an acquiring unit configured to acquire first image information on a first image and second image information on a second image read by irradiating, with light at respective different wavelengths for read, a printing medium on which at least the first image and the second image to be irradiated with light at different wave lengths to read are mixed (see paras 42-43, 48, and 67-74, image input apparatus 100 carries out an infrared light scanning process and visible light scanning process on a printed document); and 
an assigning unit configured to assign image information on one or more color systems constituting the first image information and image information on one or more color systems constituting the second image information to any of communication paths for supplying image information to a subsequent stage image processing unit configured to perform predetermined 
Regarding claim 2, Yamaguchi further discloses a storage unit configured to store the first image information on the first image and the second image information on the second image acquired by the acquiring unit (see paras 39 and 84-90, image information is stored in storage section 402), 
wherein30Docket No. PRCA-20025-US Status: Finalthe assigning unit is configured to assign the image information on the one or more color systems constituting the first image information and the image information on the one or more color systems constituting the second image information stored in the storage unit to any of the communication paths (see paras 67-74 and 84-88, the infrared light scanning process and visible light scanning process utilize RGB light receiving elements and use the RGB information to process the scanned image data that is ultimately used for printing).  
Regarding claim 3, Yamaguchi further discloses wherein the subsequent stage image processing unit includes: 
a front surface image processing unit configured to preform front surface image processing on the first image information obtained by reading the first image printed on a front surface of the printing medium (see paras 68-70, Duplex Single Pass Feed, DSPF, can scan one side or both sides of a document); and 
a back surface image processing unit configured to preform back surface image processing on the second image information obtained by reading the second image printed on a back surface of the printing medium (see paras 68-70 and 78, Duplex Single Pass Feed, DSPF, can scan one side or both sides of a document), and 
the assigning unit is configured to assign the image information on the one or more color systems constituting the first image information to a communication path configured to supply 
Regarding claim 4, Yamaguchi further discloses a first image preprocessing unit configured to perform image preprocessing of removing the second image information, on the first image information acquired by the acquiring unit (see paras 48-50, 84-88, and 92, the RGB information related to the infrared scanning process is subtracted from the visible light RGB information); and 
a second image preprocessing unit configured to perform image preprocessing for the back surface of the printing medium, on the second image information (see paras 68-70 and 77-78, both sides of a document are scanned by the infrared light scanning process and visible light scanning process that utilize RGB light receiving elements and then use the RGB information to process the scanned image data that is ultimately used for printing).  
Regarding claim 5, Yamaguchi further discloses wherein the acquiring unit is configured to acquire, in addition to the first image information and the second image information, third image information on a third image and fourth image information on a fourth image read by irradiating, with light at respective different wavelengths for read, a printing medium on which at least the third image and the fourth image to be irradiated with light at different wave lengths to read are mixed (see paras 67-70 and 77-79, image input apparatus 100 carries out an infrared light scanning process and visible light scanning process on printed documents, one or more documents can be scanned), and 

Regarding claim 6, Yamaguchi further discloses wherein the first image information and the second image information are collectively read by a reading unit for the front surface of the printing medium, and the third image information and the fourth image information are collectively read by a reading unit for the back surface of the printing medium (see paras 67-70, 77-79, and 84-92, both sides of documents are scanned by the infrared light scanning process and visible light scanning process, multiple documents can be scanned).  
Regarding claim 7, Yamaguchi further discloses wherein the first image information is read by irradiating the printing medium with visible light, and the second image information is image information read by irradiating the printing medium with non-visible light (see paras 42-43, documents are scanned by the infrared light scanning process and visible light scanning process).  
Regarding claim 8, Yamaguchi further discloses wherein33Docket No. PRCA-20025-US Status: Finalthe first image information and the third image information are read by irradiating the printing medium with visible light, and the second image information and the fourth image information are read by irradiating the printing medium with non-visible light (see paras 42-43, documents are scanned by the infrared light scanning process and visible light scanning process).  
9, Yamaguchi further discloses wherein the non-visible light is infrared light (see para 42, documents are scanned by the infrared light scanning process).  
Regarding claim 10, Yamaguchi further discloses wherein the first image information includes image information on color systems of red, green, and blue (see para 42, documents are scanned by the infrared light scanning process and visible light scanning process that utilize RGB light receiving elements).  
Regarding claim 11, Yamaguchi further discloses wherein the third image information includes image information on color systems of red, green, and blue (see para 42, documents are scanned by the infrared light scanning process and visible light scanning process that utilize RGB light receiving elements).  
Regarding claim 12, Yamaguchi further discloses a first light source configured to irradiate, with light at a first wavelength, a printing medium on which at least a first image and a second image to be irradiated with light at respective different wavelengths to read are mixed (see paras 42-43, 48, and 68-70, light source control section 103 controls scanning printed media by the infrared light scanning process and visible light scanning process); 34Docket No. PRCA-20025-US Status: Final 
a second light source configured to irradiate the printing medium with light at a second wavelength (see paras 42-43, 48, and 68-70, light source control section 103 controls scanning printed media by the infrared light scanning process and visible light scanning process); 
a first reading unit configured to read the first image from the printing medium irradiated with the light at the first wavelength (see paras 68-70 and 84-85, light receiving control section 105 controls reading image information from the infrared light scanning process); 
a second reading unit configured to read the second image from the printing medium irradiated with the light at the second wavelength (see paras 67-70 and 86-87, light receiving control section 105 controls reading image information from the visible light scanning process); and 
the image processing apparatus according to claim 1 (see claim 1 above).  
13, Yamaguchi further discloses an image forming unit configured to form the first image based on the first image information supplied via a communication path of the communication paths, and form the second image based on the second image information supplied via a communication path of the communication paths (see paras 56-60, image output apparatus 300 prints, on recording material, images in accordance with the image data received from the image processing apparatus 200); and the image reading apparatus according to claim 12 (see claim 12 above).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Akimoto et al. (US 2014/0055811) and Hayashi et al. (US 5,617,187) are both drawn to scanning documents with visible and non-visible wavelength light.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R MILIA whose telephone number is (571)272-7408. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached at 571-272-7773. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/MARK R MILIA/             Primary Examiner, Art Unit 2677